     Case 1:15-cr-20106-RNS Document 207 Entered on FLSD Docket 12/14/2018 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 15-CR-20106-SCOLA(s)

UNITED STATES OF AMERICA,


v.

PATRICK KILLEN JR.,
     Defendant.

                  CERTIFICATE OF COMPLIANCE RE ADMITTED EVIDENCE

I, Robert J. Emery, as counsel for the United States, hereby certify the following:

Check the applicable sections:

~     ALL EXHIBITS E-FILED: All documentary exhibits and photographs of non-documentary
physical exhibits offered or introduced into evidence have been electronically filed in CM/ECF, except
for Exhibit 130, which cannot be located.

(]}    EXHIBITS NOT E-FILED: The following is an itemized list of exhibits that are exempt from
mandatory electronic filing pursuant to Local Rule 5.3(b)(3):
  2I, 2J, 2K, 2L, 4L, 4Y 4Z, 4AA, 4BB, 4CC, 4DD, 4EE, 4HH, 4LL, 4MM, 4NN,
400, 4PP, 4TT, 4UU, 13C, 17B, 19A, 19 B, 19C, 19D, 19E, 19F, 19G, 19H,
19J, 40B, 48B, 48C, 48D, 48E, 48F, 48G, 48H, 48I, 49A, 49B, 49D, 49H,
49I, 50A, 50D, 51A, 51B, 51C, 51D, 51E, 52A, 52B, 52C , 52D, 54B,
54D,54E,55B,60E,60F,60G,60H,60I,60J,60L,60M,60N,60P,60Q,60R,60T,60U,60
v ____________________________________



Any original exhibits that have been returned to or retained by the filing party after electronic filing shall
be kept for safe keeping until the conclusion of any appeals. Upon order of court, the filing party agrees to
return the original exhibits to the Clerk of Court.

This Certificate shall be filed within ten ( 10) days of the conclusion of a hearing or trial. Failure to timely
comply with the requirements of Local Rule 5.3(b) may result in the imposition of sanctions.

Signature:                                                              Date:
               vk~~
